ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_02_FR.txt. 80

DÉCLARATION DE M. MBAYE

La présente affaire est une « Première ». En effet c’est la première fois
qu’un Etat invoque devant la Cour, par voie d’action, la nullité d’une
sentence arbitrale en se fondant sur les seules déclarations souscrites par
les Parties en cause sur la base de l’article 36, paragraphe 2, du Statut de la
Cour!. Il se posait donc à celle-ci une grave question de compétence. La
Cour l’a située avec clarté et l’a résolue avec prudence. Elle a analysé en
détail les déclarations déposées auprès du Secrétaire général de l’Organi-
sation des Nations Unies le 2 décembre 1985 dans le cas du Sénégal et le
7 août 1989 dans le cas de la Guinée-Bissau. Elle a ensuite relevé que, dans
le cas d’espéce, la Guinée-Bissau a accepté sa compétence et le Sénégal ne
l’a pas contestée. Et c’est sur la base de l’ensemble de ces « circonstances »
qu’elle a considéré sa compétence comme établie. C’est une sage attitude
qui ne préjuge en rien sa position future. En effet, il ne semble pas que l’on
puisse considérer l’article 36, paragraphe 2, sous les lettres a) et b), comme
«fournissant d’ores et déjà la base juridique, solide et incontestable pour
la compétence de la Cour», écrit Eugéne Borel (« Les voies de recours
contre les sentences arbitrales», Recueil des cours de l’Académie de droit
international de La Haye, t. 52, 1935, p. 75). Beaucoup d’autres auteurs ont
partagé cette interrogation et certains y ont répondu par la négative. Je les
approuve. Je ne vois pas pourquoi la Cour internationale de Justice s’éri-
gerait automatiquement en cour de cassation pour tous les Etats qui ont
souscrit la déclaration prévue à l’article 36, paragraphe 2, de son Statut, à
l’égard de toutes les sentences arbitrales dans lesquelles ces Etats seraient
parties, quand bien même elle se garderait dans chaque cas de se compor-
ter comme une juridiction d’appel ou de revision. Le fait d'évoquer l’exis-
tence d’un «point de droit international» à trancher ne suffirait certai-
nement pas pour justifier une telle incursion dans un autre mode de
règlement des différends entre Etats. Ce serait assurément une aventure
dont les conséquences dévastatrices ne se limiteraient pas aux seules déci-
sions rendues par des arbitres. La Cour par bonheur s’est abstenue de s’y
engager.

(Signé) Kéba MBAYE.

| En effet la requête du Gouvernement du Honduras dans l'affaire de la Sentence
arbitrale rendue par le roi d'Espagne (C.I.J. Recueil 1960, p. 194 et suiv.) était destinée à
faire appliquer une sentence arbitrale et le Nicaragua (défendeur) avait notamment
excipé de la nullité de ladite sentence. En l’espèce la convention de Washington passée
entre les deux Etats le 21 juillet 1957 résolvait tout problème de compétence.

31
